NOTICE: NOT FOR OFFICIAL PUBLICATION.
 UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                 AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                    IN THE
             ARIZONA COURT OF APPEALS
                                DIVISION ONE


     THE MOORISH SUPREME COURT, et al., Plaintiffs/Appellants,

                                        v.

THE SOCIAL SECURITY ADMINISTRATION, et al., Defendants/Appellees.

                             No. 1 CA-CV 19-0754
                               FILED 9-22-2020


          Appeal from the Superior Court in Maricopa County
                          No. CV2019-006815
         The Honorable Lindsay P. Abramson, Judge Pro Tempore

                                  AFFIRMED


                               APPEARANCES

Johnny Ray Walls-Bey, Sheik, Tempe
Plaintiff/Appellant
                     MOORISH v. SOCIAL SECURITY
                        Decision of the Court



                      MEMORANDUM DECISION

Judge D. Steven Williams delivered the decision of the Court, in which
Presiding Judge Samuel A. Thumma and Judge David D. Weinzweig
joined.


W I L L I A M S, Judge:

¶1           Sheik Johnny Ray Walls-Bey (“Walls-Bey”), claiming to
represent the “Moorish Supreme Court of Equity and Truth,” appeals the
superior court’s denial of a request to file a foreign judgment. We affirm.

               FACTUAL AND PROCEDURAL HISTORY1

¶2             In April 2019, Walls-Bey attempted to domesticate a
document captioned, “Order Recognizing Moorish Americans as Non-
Resident Alien Individuals,” purportedly issued by the Moorish Supreme
Court of Equity and Truth, an entity Walls-Bey also claims to represent. The
superior court denied the request concluding: (1) “the [document] lodged
by [Walls-Bey] is not a valid judgment obtained from a sister state that
would allow for enforcement in Arizona;” (2) “[t]he [document] lodged by
the Moorish Supreme Court of Equity and Truth, Inc. is not an actual order
of a Court . . . entitled to full faith and credit in Arizona;” and (3) “Walls-
Bey[] is not a licensed attorney who can represent a corporation.” Walls-
Bey timely appealed, and we have jurisdiction pursuant to Article 6, Section
9, of the Arizona Constitution and A.R.S. § 12-2101.

                               DISCUSSION

¶3             “[T]he determination of who shall practice law in Arizona
and under what condition is a function placed by the [Arizona] constitution
in [the] court.” In re Shannon, 179 Ariz. 52, 75 (1994) (quoting Hunt v.
Maricopa Cty. Emps.’ Merit Sys. Comm’n, 127 Ariz. 259, 261-62 (1980)); Ariz.
Const. arts. 3 and 6, § 1. Our supreme court has mandated, subject only to


1  Walls-Bey’s opening brief contains a statement of facts without
appropriate citations to the record as required under Arizona Rules of Civil
Appellate Procedure 13. Therefore, we disregard the factual assertions in
the brief and rely upon our review of the record. See State Farm Mut. Auto.
Ins. Co. v. Arrington, 192 Ariz. 255, 257 n.1 (App. 1998).


                                      2
                      MOORISH v. SOCIAL SECURITY
                         Decision of the Court

enumerated exceptions not germane here, “no person shall practice law in
[Arizona] . . . unless the person is an active member of the state bar.” Ariz.
R. Sup. Ct. 31(b). The “practice of law” includes “preparing any document
. . . intended to affect or secure legal rights for a specific . . . entity.” Rule
31(a)(2)(A)(1). Because Walls-Bey is not a member of the State Bar of
Arizona, the superior court did not err in denying the request for
domestication on that basis alone. Walls-Bey faces the same incurable
obstacle on appeal.

¶4             Even if, arguendo, Walls-Bey was authorized to seek
registration of a foreign judgment on behalf of his client, the superior court
did not err in denying the request.

¶5            A.R.S. §§ 12-1701 and -1702 provides a process for any
judgment, decree, or order of a court of the United States or of any other
court which is entitled to full faith and credit in this state to be authenticated
and registered as a foreign judgment in Arizona. “[T]he filing of the foreign
judgment is simply a procedural method for giving full faith and credit to
the judgment of a sister state,” Danis v. Ziff-Davis Pub. Co., 138 Ariz. 346,
348-49 (App. 1983) (citation omitted), and “does not create substantive
rights not conferred by the full faith and credit clause of the U.S.
Constitution, Art. 4, Sec. 1,” id. (relying on Jones v. Roach, 118 Ariz. 146 (App.
1977)).

¶6             Walls-Bey provides no cogent legal authority to support his
claim that the Moorish American National Republic State, an Illinois
corporation from whom he claims the Moorish Supreme Court of Equity
and Truth derives its authority, is a sister state entitled to recognition of the
judgments of its court(s). See ARCAP 13(a)(7)(A) (requiring briefs to include
“supporting reasons for each contention” and “citations of legal authorities
. . . [up]on which the appellant relies”).

                                CONCLUSION

¶7            For the foregoing reasons, we affirm. Because he is not the
successful or prevailing party on appeal, we deny Walls-Bey’s request for
an award of attorneys’ fees and costs.




                             AMY M. WOOD • Clerk of the Court
                             FILED: AA
                                       3